DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 1-5 and 7-15 have been examined in this application.  Claim 6 has been canceled. Claims 13-15 have been newly added. This communication is a Non-Final Rejection in response to Applicant’s “Request for Continued Examination (RCE)” filed on 8/23/2022.  The Information Disclosure Statement (IDS) filed on 8/24/2022 has been acknowledged by the Office.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 is a duplicate of claim 12 and as such does not further limit the subject matter of claim 1 with respect to existing claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,194,255 to Poppe (hereinafter “Poppe primary”) in view of European Patent Application EP 872198 A2 to Poppe (hereinafter “Poppe secondary”).
As per claim 1, Poppe primary teaches:  A hollow tubular spring (see Fig. 2, [5]: tubular element) comprising:
a punctured foam strip (see Fig. 1-2, [1]: block of foam material) attached at opposing ends (see Fig. 1-2, ends [3/4] are attached at [6]) using an adhesive (see Fig. 2, [6]: “glue”), forming a hollow tubular shape (See Fig. 2);
a plurality of holes (see Fig. 2, [9]: opening/hollows) extending from an outer surface (see Fig. 2, [7]: outer wall) of the hollow tubular spring towards an inner core (see Fig. 2, circular inner wall [8] forms a hollow inner core section);
a vertical mid area (see Fig. 2, portion along outer walls [7] approximately halfway between the top and bottom ends of spring [12]);
the hollow tubular spring having a diameter dimension and a height dimension (see Fig. 2, spring [5] inherently has a diameter and height dimension); wherein the diameter dimension and the height dimension is in a relaxed state in response to no external compression for being applied (see Poppe primary, relaxed state is considered the spring [12] as shown in at least Figs. 2 and 5).
Poppe primary, however, does not explicitly teach the following which is described by Poppe secondary: the diameter dimension and the height dimension is in a compressed state in response to an application of the external compressive force (see Fig. 1, insertion of foam core (2) within tubular body (1) may be considered an “external compressive force”) and an opposing force opposing the external compressive force (per Fig. 1 as shown, inherently the body (1) would provide an opposing force opposite the direction of the force provided outwardly by the inserted core (2)), wherein the external compressive force and the opposing force compress the hollow tubular spring inward (as the internal force from (2) pressing outwardly is greater than the body’s (1) for pressing on the core (2), the foam body (1) still bulges outwardly as shown in Fig. 1), and wherein in response to the diameter dimension and the height dimension being in the compressed state, the hollow tubular spring bulges such that lateral buckling of the hollow tubular spring is at or about the vertical mid area of the hollow tubular spring (see Fig. 1, after insertion of core [2] within tubular body [1], body (1) is shown buckling at a mid-line along its vertical axis, e.g. dashed line and is in a ‘barrel shape.’ See also col. 3, lines [10-25]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Poppe primary with the aforementioned teachings of Poppe secondary to have inserted a foam core of Poppe secondary into the existing tubular member of Poppe primary to provide the tubular member of Poppe primary with improved support properties as well as to reduce total compression of the spring to a minimum and increase stability (see Poppe secondary, col. 3, lines [26-28]).
Regarding the compressive and opposing forces please also refer to the following case law: "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
As per claim 2, Poppe primary teaches:  A mattress, seat, cushion or pillow (see Poppe primary, col. 1, lines [1-8]) comprising:
a plurality of hollow tubular springs (see Fig. 2-3, [5]: tubular elements a plurality of which are shown in Fig. 3), each hollow tubular spring comprising:
a punctured foam strip (see Fig. 1-2, [1]: block of foam material) attached at opposing ends (see Fig. 1-2, ends [3/4] are attached at [6]) using an adhesive (see Fig. 2, [6]: “glue”), forming a hollow tubular shape (See Fig. 2);
a plurality of holes (see Fig. 2, [9]: opening/hollows) extending from an outer surface (see Fig. 2, [7]: outer wall) of each respective hollow tubular spring towards a respective inner core (see Fig. 2, circular inner wall [8] forms a hollow inner core section);
a vertical mid area (see Fig. 2, portion along outer walls [7] approximately halfway between the top and bottom ends of spring [12]);
each hollow tubular spring having a diameter dimension and a height dimension (see Fig. 2, spring [5] inherently has a diameter and height dimension) wherein the diameter dimension and the height dimension is in a relaxed state in response to no external compression for being applied (see Poppe primary, relaxed state is considered the spring [12] as shown in at least Figs. 2 and 5).
wherein the plurality of the hollow tubular springs are arranged within an array in a core area of the mattress, seat, cushion or pillow (see Fig. 3 or 8, springs are shown in a central/core area).
Poppe primary, however, does not explicitly teach the following which is described by Poppe secondary: the diameter dimension and the height dimension is in a compressed state in response to an application of the external compressive force (see Fig. 1, insertion of foam core [2] within tubular body (1) may be considered an “external compressive force”) and a first opposing force opposing the first external compressive force (per Fig. 1 as shown, inherently the body (1) would provide an opposing force opposite the direction of the force provided outwardly by the inserted core (2)), wherein the first external compressive force and the first opposing force compress the hollow tubular spring inward (as the internal force from (2) pressing outwardly is greater than the body’s (1) for pressing on the core (2), the foam body (1) still bulges outwardly as shown in Fig. 1), and wherein in response to the diameter dimension and the height dimension being in the compressed state, each hollow tubular spring bulges such that lateral buckling of each hollow tubular spring is at or about the vertical mid area of each hollow tubular spring (see Fig. 1, after insertion of core [2] within tubular body [1], body (1) is shown buckling at a mid-line along its vertical axis, e.g. dashed line and is in a ‘barrel shape.’ See also col. 3, lines [10-25]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Poppe primary with the aforementioned teachings of Poppe secondary to have inserted a foam core of Poppe secondary into the existing tubular member of Poppe primary to provide the tubular member of Poppe primary with improved support properties as well as to reduce total compression of the spring to a minimum and increase stability (see Poppe secondary, col. 3, lines [26-28]).
Regarding the compressive and opposing forces please also refer to the following case law: "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
As per claim 3, Poppe primary as modified by Poppe secondary teach all the limitations as described in the above rejection of claim 2, and additionally teaches:  wherein in response to an application of a downward compressive force over the array, at least two of the plurality of hollow tubular springs arranged within the array bulge radially outwards, and impinge upon one another (see col. 3, lines [63-67] thru col. 4, lines [1-3], it is implied that when selecting a smaller dimension of space [16] between adjacent springs [5], that “greater resistance” would be obtained and the springs [5] would impinge upon each other).
As per claim 4, Poppe primary as modified by Poppe secondary teach all the limitations as described in the above rejection of claim 3, and additionally teaches:  wherein impingement of adjacent hollow tubular springs upon each other occurs in response to bulging providing additional compression resistance for each spring (see col. 3, lines [63-67] thru col. 4, lines [1-3], it is implied that when selecting a smaller dimension of space [16] between adjacent springs [5], that “greater resistance” would be obtained). See also Poppe secondary, col. 3, lines [26-28].
Please also note:  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
As per claim 5, Poppe primary as modified by Poppe secondary teach all the limitations as described in the above rejection of claim 3, and additionally teaches:  wherein impingement of the adjacent hollow tubular springs upon each other occurs in response to bulging maintaining the springs in a position in relation to one another (see col. 3, lines [63-67] thru col. 4, lines [1-3], it is implied that when selecting a smaller dimension of space [16] between adjacent springs [5], that “greater resistance” would be obtained and the springs would inherently support each other in this manner as shown in Fig. 3).
Please also note:  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
As per claim 7, Poppe primary as modified by Poppe secondary teach all the limitations as described in the above rejection of claim 2, and additionally Poppe secondary teaches:  wherein in response to application of the compressive force over the array, at least two of the plurality of hollow tubular springs arranged within the array bulge radially outwards, and impinge upon one another (see Poppe secondary, col. 3, lines [10-25]).
As per claim 8, Poppe primary as modified by Poppe secondary teach all the limitations as described in the above rejection of claim 7, and additionally teaches:  wherein impingement of adjacent hollow tubular springs upon each other in response to bulging provides additional compression resistance for each spring (see col. 3, lines [63-67] thru col. 4, lines [1-3], it is implied that when selecting a smaller dimension of space [16] between adjacent springs [5], that “greater resistance” would be obtained).
Please also note:  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
As per claim 9, Poppe primary as modified by Poppe secondary teach all the limitations as described in the above rejection of claim 7, and additionally teaches:  wherein impingement of the adjacent hollow tubular springs upon each other when bulging maintains the springs in a position in relation to one another (see col. 3, lines [63-67] thru col. 4, lines [1-3], it is implied that when selecting a smaller dimension of space [16] between adjacent springs [5], that “greater resistance” would be obtained and the springs would inherently support each other in this manner as shown in Fig. 3).
Please also note:  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
As per claim 10, Poppe primary teaches:  A mattress, seat, cushion or pillow (see Poppe, col. 1, lines [1-8]) comprising:
a first hollow tubular spring (see Fig. 2-3, [5]: tubular element) comprising:
a first plurality of holes (see Fig. 2, [9]: opening/hollows) extending from an outer surface (see Fig. 2, [7]: outer wall) of the first hollow tubular spring towards a first inner core (see Fig. 2, circular inner wall [8] forms a hollow inner core section);
a first mid area (see Fig. 2, portion along outer walls [7] approximately halfway between the top and bottom ends of spring [12]); and
a first wall (see Fig. 1-2, [3]: end wall) having a first width (see Fig. 1, wall [3] has a width); a first diameter dimension and a first height dimension (see Fig. 2, spring [5] inherently has a diameter and height dimension), wherein the first diameter dimension and the first height dimension is in a first relaxed state in response to no first external compression force being applied (see Poppe primary, relaxed state is considered the spring [12] as shown in at least Figs. 2 and 5); and 
a second hollow tubular spring (see Fig. 3, in mattress as shown, a plurality of springs [5] are used) comprising:
a second plurality of holes (see Fig. 2, [9]: opening/hollows) extending from a second outer surface (see Fig. 2, [7]: exterior portion of spring) of the second hollow tubular spring towards a second inner core (see Fig. 2, circular inner wall [8] forms a hollow inner core section);
a second wall separating the second plurality of holes from one another (see Fig. 2, portions of solid foam of spring [5] located between openings [9] may be considered a “wall” see also [7]);
a second mid area (see Fig. 2, portion along outer walls [7] approximately halfway between the top and bottom ends of spring [12]) and
a second wall having a second width (see Fig. 2, walls [7] inherently have a “width” between adjacent openings [9]); a second diameter dimension and a second height dimension (see Fig. 2, spring [5] inherently has a diameter and height dimension), wherein the second diameter dimension and the second height dimension is in a second relaxed state in response to no second external compression force being applied (see Poppe primary, relaxed state is considered the spring [12] as shown in at least Figs. 2 and 5)
wherein the first hollow tubular spring and the second hollow tubular spring are arranged in a lateral direction on a structure of the mattress, seat, cushion or pillow (see mattress in Fig. 3, springs [5] are arranged laterally across the mattress surface).
Poppe primary does not explicitly teach the following which is described by Poppe secondary:  the first/second diameter dimension and the first/second height dimension is in a first/second compressed state in response to an application of the first/second external compressive force (see Fig. 1, insertion of foam core [2] within tubular body (1) may be considered an “external compressive force”), and a first/second opposing force opposing the first/second external compressive force (per Fig. 1 as shown, inherently the body (1) would provide an opposing force opposite the direction of the force provided outwardly by the inserted core (2)), wherein the first/second external compressive force and the first/second opposing force compress the hollow tubular spring inward (as the internal force from (2) pressing outwardly is greater than the body’s (1) for pressing on the core (2), the foam body (1) still bulges outwardly as shown in Fig. 1)and wherein in response to the first/second diameter dimension and the first/second height dimension being in the first/second compressed state, the first/second hollow tubular spring bulges such that lateral buckling of the first/second hollow tubular spring is at or about the mid area of the first/second hollow tubular spring (see Fig. 1, after insertion of core [2] within tubular body [1], body (1) is shown buckling at a mid-line along its vertical axis, e.g. dashed line and is in a ‘barrel shape.’ See also col. 3, lines [10-25]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Poppe primary with the aforementioned teachings of Poppe secondary to have inserted a foam core of Poppe secondary into the existing tubular member of Poppe primary to provide the tubular member of Poppe primary with improved support properties as well as to reduce total compression of the spring to a minimum and increase stability (see Poppe secondary, col. 3, lines [26-28]).
Regarding the compressive and opposing forces please also refer to the following case law: "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
As per claim 11, Poppe primary as modified by Poppe secondary teach all the limitations as described in the above rejection of claim 1, and additionally Poppe secondary teaches:  wherein the lateral buckling avoids lateral slippage (see Poppe secondary, col. 3, lines [27-28]: “foam spring remains very stable” the Examiner interprets this stability to read on one form of “avoiding lateral slippage”).
As per claim 12, Poppe primary as modified by Poppe secondary teach all the limitations as described in the above rejection of claim 1, however neither reference explicitly teaches: wherein a ratio of the diameter dimension to the height dimension is under 4:3.
It is noted, however, that Poppe primary describes: “the dimensions of block 1 may be chosen at will, in accordance with the desired dimensions of the spring to be fabricated, although it is quite obvious that for each type of spring maximum and minimum values are imposed, resulting from the physical properties of the initial material” in col. 3, lines [13-18]). As such, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to have selected a ratio of under 4:3 for diameter to height of the foam spring Poppe for improved stability (an inherent property of having a greater width than height), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

    PNG
    media_image1.png
    542
    660
    media_image1.png
    Greyscale
As per claim 14, Poppe primary as modified by Poppe secondary teach all the limitations as described in the above rejection of claim 1, and Poppe secondary additionally teaches:  wherein the external compressive force and the opposing force are applied in an axial direction (see annotated Fig. 1 of Poppe secondary below).
As per claim 15, Poppe primary as modified by Poppe secondary teach all the limitations as described in the above rejection of claim 1, and Poppe secondary additionally teaches:  wherein in response to the diameter dimension and the height dimension no longer being in the compressed state, and wherein no application of the external compressive force and no application of the opposing force being applied, the diameter dimension and the height dimension being in the relaxed state (see Poppe secondary, col. 3, lines [8-28], when the core (2) is inserted into the body (1) the outside of the body bulges/distends. Thus prior to insertion of the core (2) or after removal of the core (2) from the body (1), the body (1) would naturally return to its relaxed state with non-compressed respective diameter and height dimensions).

Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art of Poppe primary and/or Poppe secondary (either alone or in combination) does not teach “the diameter dimension and the height dimension is in a compressed state in response to an application of the external compressive force and an opposing force opposing the external compressive force, wherein the external compressive force and the opposing force compress the hollow tubular spring inward” and “wherein in response to the diameter dimension and the height dimension being in the compressed state, the hollow tubular spring bulges such that lateral buckling of the hollow tubular spring is at or about the vertical mid area of the hollow tubular spring.”  The Examiner respectfully disagrees based on the updated rejections above in response to Applicant’s amendments. Essentially as described above with respect to Poppe secondary, inherently the body (1) of Poppe as shown in Fig. 1 would provide an opposing force opposite the direction of the force provided outwardly by the inserted core (2) upon the core, and further as the internal force from the core (2) pressing outwardly is greater than the body’s (1) force pressing on the core (2), the foam body (1) still bulges outwardly as shown in Fig. 1.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As stated in the rejection of claim 1 and reproduced here, the motivation of the combination of Poppe primary and Poppe secondary is as follows: Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Poppe primary with the aforementioned teachings of Poppe secondary to have inserted a foam core of Poppe secondary into the existing tubular member of Poppe primary to provide the tubular member of Poppe primary with improved support properties as well as to reduce total compression of the spring to a minimum and increase stability (see Poppe secondary, col. 3, lines [26-28]). (emphasis added). As stated here, the motivation to combine the references has been gleaned from teachings of Poppe secondary, and not solely Applicant’s specification.
Regarding claim 11, Applicant argues that the teachings of Poppe secondary with respect to “stability” does not specifically read on the claimed language of “to avoid lateral slippage.” The Examiner respectfully disagrees as the claimed term “avoid lateral slippage” can be read broadly by Poppe secondary’s teaching of a “spring that remains stable.” The next portion of the passage of Poppe secondary elaborates further on “stability” in that it notes the spring “will bend less easily than a foam spring would without the core 2.”  This passage alone further clarifies that stability equals less bending, which alone may read on the claimed “avoid lateral slippage.” 
Regarding claim 12, Applicant argues that there is no suggestion in Poppe primary of the specific dimension described. In response the Examiner notes that claim 12 also does not specify exact dimensions of the spring, as the claimed dimensions are expressed in terms of a ratio (4:3 = diameter : height). As such, given that Poppe teaches the block (1)’s dimensions may be “chosen at will,” the size of the individual springs would vary according to the total size of the block. Further, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having ratio of 4:3 between the diameter and the height of the foam spring.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/13/2022